       Case 1:19-cv-00391-LG-RPM Document 513 Filed 07/09/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF MISSISSIPPI
                                    SOUTHERN DIVISION

ARC CONTROLS, INC.,               )
     Plaintiff,                   )
                                  )
v.                                )
                                  ) CASE NO. 1:19-cv-391-LG-RPM
                                  )
M/V NOR GOLIATH, in rem, and ) Consolidated with:
GOLIATH OFFSHORE HOLDINGS PTE. ) CASE NO. 1:19-cv-395-LG-RPM
LTD., in personam                 )
_________________________________ )


                           MEMORANDUM IN SUPPORT OF
                EXPEDITED MOTION TO REDUCE COUNTER-SURETY BOND

                                 Expedited Consideration Requested

MAY IT PLEASE THE COURT:

        Defendants, M/V NOR GOLIATH, in rem, and GOLIATH OFFSHORE HOLDINGS

PTE. LTD., in personam (collectively “Defendants” or “Goliath”), submit this memorandum in

support of their Expedited Motion to Reduce Counter-Surety Bond. Goliath asks that this motion

be considered on an expedited basis as upcoming interest payments on the counter-surety bond

will soon be due, resulting in significant and unnecessary additional premiums if Goliath’s Motion

is not considered and granted on an expedited basis. In support of this Motion, Goliath states the

following:

        1. In October of 2019, Goliath original moved this Court for a release of the M/V NOR

             GOLIATH which had been arrested by the various claimants who asserted maritime

             liens against the vessel. Goliath asked the Court to fix the principle sum of the bond at

             the total amount of the current plaintiffs’ claims fairly stated, plus interest at the rate of




PD.34467003.1
       Case 1:19-cv-00391-LG-RPM Document 513 Filed 07/09/21 Page 2 of 5




            six percent per annum, which Goliath calculated to be approximately $5,103,552.59.

            Rec. Doc. No. 155.

        2. In November of 2019, Goliath filed a Supplemental Motion, requesting that the bond

            amount be reduced, due to several settlements it entered into with various claimants, to

            $3,841,651.78, which consisted of the total amount of the remaining plaintiffs’ claims

            fairly stated, interest at 6% per annum, custodia legis fees, and filing and U.S. Marshal

            service fees. Rec. Doc. No. 183.

        3. On November 26, 2019, after a hearing with all parties present, this Court granted the

            release of the M/V NOR GOLIATH and set a special bond in the amount of

            $3,921,000.00 as sufficient security in respect to the alleged maritime lien claims filed

            by plaintiffs and intervenors in this matter pursuant to Rule (E)(5)(a) of the

            Supplemental Rules for Admiralty or Maritime Claims and authorized the Clerk of

            Court to accept Goliath’s bond into the Court’s Registry. Rec. Doc. No. 187.

        4. On December 3, 2019, Goliath filed a Notice of Bond Reduction into the record,

            submitting a revised and reduced bond rider into the registry of the court totaling

            $3,921,000.00. Rec. Doc. No. 188.

        5. In February, 2020, Entier U.S.A., Inc. filed a motion to set aside the default and motion

            to intervene into this lawsuit to assert a maritime lien against Goliath. Rec. Doc. No.

            220. That motion was granted on April 8, 2020. Rec. Doc. No. 249. Entier’s Verified

            Complaint-In-Intervention was filed into the record on April, 10, 2020, asserting a

            claim of $456,476.10. Rec. Doc. No. 250.

        6. On October 12, 2020, Entier filed an Unopposed Motion to have its claim included

            under the Counter Security Bond, due in part to Goliath settlement several additional




PD.34467003.1
       Case 1:19-cv-00391-LG-RPM Document 513 Filed 07/09/21 Page 3 of 5




            claims against it. Rec. Doc. No. 373. Entier had not arrested the vessel and thus had

            not incurred any custodia legis fees.

        7. Entier’s Motion was granted on October 19, 2020 and its claim was included under the

            Counter-security Bond. Rec. Doc. No. 377

        8. Since that time, Goliath has continued to settle out claims with various

            plaintiffs/intervenors, while other claimants have had their claims dismissed with

            prejudice. Rec. Doc. No. 499 and 501.

        9. Goliath continues to incur significant costs in the form of interest payments on the bond

            it secured as sufficient security for the release of the M/V NOR GOLIATH, despite the

            fact that a vast majority of the claims against it have been settled and/or dismissed with

            prejudice.

        10. Trial is currently set to begin on this matter on September 7, 2021.

        11. Goliath now wishes to reduce the counter-security bond to accurately reflect the

            remaining claims in this litigation, along with custodia legis fees, and interest at 6%

            per annum which consists of the following:

                a. Entier: $456,476.10; who had no custodia legis fees. Rec. Doc. No. 250.

                b. MARMAC, LLC: $683,741.00; who had $20,978.29 in custodia legis fees.

                   Rec. Doc. No. 135.

                c. Total of remaining Plaintiffs claims and custodia legis fees: $1,161,195.39.

                d. 6% interest per annum: $69,671.72

                e. Appropriate Counter-Surety Bond = $1,230,867.11.

        12. Thus, Goliath respectfully requests permission from this court to lower its special bond

            to $1,230,867.11 representing the total amount of the remaining plaintiffs’ claims fairly




PD.34467003.1
       Case 1:19-cv-00391-LG-RPM Document 513 Filed 07/09/21 Page 4 of 5




            stated, interest at 6% per annum, custodia legis fees, and filing and U.S. Marshal

            service fees.

        13. Upon the granting of this Motion, Goliath will have the appropriate Notice of Bond

            Reduction filed into this record within seven (7) days, along with attaching the

            Rider/Endorsement reflecting the new bond amount, as it has previously done in this

            matter. Rec. Doc. No. 188.

                                            Respectfully submitted:

                                            /s/Miles P. Clements
                                            James G. Wyly, III, MS Bar 7415
                                            Phelps Dunbar LLP
                                            2602 13th Street, Suite 300
                                            Gulfport, Mississippi 39501
                                            info@phelps.com
                                            Telephone:     (228) 679-1130
                                            Facsimile:     (228) 679-1131
                                            E-Mail:        jim.wyly@phelps.com

                                            -and-

                                            Miles P. Clements, T.A. (4184)
                                            Joseph E. Lee III (26968)
                                            Zachary J. Ardoin (37575)
                                            Phelps Dunbar LLP
                                            Canal Place
                                            365 Canal Street, Suite 2000
                                            New Orleans, Louisiana 70130
                                            Telephone:    (504) 566-1311
                                            Facsimile:    (504) 568-9130
                                            E-Mail:       miles.clements@phelps.com
                                                          josh.lee@phelps.com

                                            Counsel for Defendants M/V NOR GOLIATH, in
                                            rem, and GOLIATH OFFSHORE HOLDINGS
                                            PTE. LTD., in personam




PD.34467003.1
       Case 1:19-cv-00391-LG-RPM Document 513 Filed 07/09/21 Page 5 of 5




                                    Certificate of Service
       I HEREBY CERTIFY that, on the 9th day of July, 2021, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system, that service was accomplished through the
Notice of Electronic Filing on Filing Users, and that service was accomplished on any party or
counsel who is not a Filing User by other means in accordance with the Federal Rules of Civil
Procedure and the Local Rules of this Court.
                                                            /s/Miles P. Clements




PD.34467003.1
